Appellant was convicted, as a second offender, of the crime of robbery by assault and his punishment assessed at imprisonment for life in the State penitentiary.
The record is before us without a statement of the facts, in the absence of which we are unable to appraise the bill of exception presented.
No error appearing, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 124 
                    ON MOTION FOR REHEARING.